


110 HR 4262 IH: Maximizing the Use of Federal

U.S. House of Representatives
2007-12-04
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


	
		I
		110th CONGRESS
		1st Session
		H. R. 4262
		IN THE HOUSE OF REPRESENTATIVES
		
			December 4, 2007
			Mr. Hoekstra
			 introduced the following bill; which was referred to the
			 Committee on Education and
			 Labor
		
		A BILL
		To amend the Elementary and Secondary Education Act of
		  1965 to authorize additional flexibility to a State with an unemployment rate
		  that is equal to or greater than 125 percent of the national unemployment rate
		  to transfer funds among programs made available to such State by various
		  provisions of that Act, and for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Maximizing the Use of Federal
			 Education Funds for Job Creation Act of 2007.
		2.PurposeThe purpose of this Act is to provide a
			 State with an unemployment rate that is equal to or greater than 125 percent of
			 the national unemployment rate with the flexibility to use Federal funds for
			 essential purposes, while still meeting the goals and mission of the Elementary
			 and Secondary Education Act of 1965.
		3.Authority to
			 consolidate or transfer certain funds
			(a)Authority
			 availableA State with an unemployment rate that is equal to or
			 greater than 125 percent of the national unemployment rate is authorized to
			 consolidate or transfer, without limitation, any funds made available to such
			 State from the formula grant programs designated in subsection (b).
			(b)Designated
			 programsSubsection (a) applies to any formula grant program
			 carried out under any of the following provisions of the Elementary and
			 Secondary Education Act of 1965:
				(1)Part A of title I
			 (Improving Basic Programs Operated by Local Educational Agencies).
				(2)Subpart 1 of part
			 B of title I (Reading First).
				(3)Subpart 3 of part
			 B of title I (William F. Goodling Even Start Family Literacy Programs).
				(4)Subpart 4 of part
			 B of title I (Improving Literacy Through School Libraries).
				(5)Part C of title I
			 (Education of Migratory Children).
				(6)Part D of title I
			 (Prevention and Intervention Programs for Children and Youth who are Neglected,
			 Delinquent, or At-Risk).
				(7)Part F of title I
			 (Comprehensive School Reform).
				(8)Part H of title I
			 (School Dropout Prevention).
				(9)Subpart 1 of part
			 A of title II (Teacher and Principal Training and Recruiting Fund (Grants to
			 States)).
				(10)Part B of title
			 II (Mathematics and Science Partnerships).
				(11)Part D of title
			 II (Enhancing Education Through Technology).
				(12)Part A of title
			 III (English Language Acquisition, Language Enhancement, and Academic
			 Achievement).
				(13)Part A of title
			 IV (Safe and Drug Free Schools and Communities).
				(14)Part B of title
			 IV (21st Century Community Learning Centers).
				(15)Subpart 2 of part
			 A of title V (Innovative Programs (State Programs)).
				(16)Subpart 1 of part
			 A of title VI (Improving Academic Achievement (Accountability)).
				(c)DurationThe
			 authority provided by subsection (a) shall remain in effect for a period of two
			 years, or until the State’s unemployment rate falls below 125 percent of the
			 then national unemployment rate, whichever occurs first.
			(d)Treatment of
			 transferred or consolidated fundsFunds transferred or
			 consolidated under the authority provided by subsection (a) shall be used in
			 accordance with the statutory and regulatory requirements applicable to the
			 program to which the funds were transferred or consolidated.
			
